Citation Nr: 1626689	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D. C. and C. B.




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel. 


INTRODUCTION

The Veteran served in the United States Army from May 1953 until September 1956 in the Korean War. He died in January 2012.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Appellant had a hearing before the undersigned Veterans Law Judge in April 2016. 

The Board notes that the Appellant's representative made a filing in April 2016 indicating that the Appellant had intended to appeal a bilateral foot claim as well as the bilateral hearing loss claim.  A review of the record indicates that the Veteran filed a claim for "feet and hearing" in his December 2011 supplemental claim. The foot claim, however, was never adjudicated. The Appellant has a right to pursue accrued benefits for this claim. 

The issue of service connection for a foot disability, on an accrued basis, has been raised by the record in a December 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board also notes that the Appellant wrote "feet, hearing, death" on her VA-9 filed in November 2014. There was indeed a claim for Entitlement to Dependency and Indemnity Compensation under 38 USC § 1151 that was denied in the May 2014 rating decision. However, the July 2014 Notice of Disagreement does not include any information or indication that the Appellant wants to file an NOD regarding her 1151 claim. Therefore, the Board finds that no proper Notice of Disagreement was filed and the decision on that claim is final. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 2012. 

2. At the time of his death in January 2012, the Veteran had a pending claim for service connection for hearing loss that was filed in December 2011. 

3. The appellant filed a claim for accrued benefits within one year of the Veteran's death in February 2012. 

4. The Veteran was exposed to acoustic trauma due to artillery fire while serving as a tank crewman in the Korean War. 

5. The evidence is at least in equipoise that there was a continuity of symptomatology of the Veteran's hearing loss condition since service. 




CONCLUSION OF LAW

Service connection for bilateral hearing loss for accrued benefits purposes is warranted. 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death. 38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim. One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. See Jones v. West, 136 F.3d 1296, 1300  (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242  (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application). 

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death. 

In addition, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death. See 38 C.F.R. § 3.1000(a). "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 303, 305  (1992). 

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). Organic disease of the nervous system to include sensorineural hearing loss is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

The Appellant has satisfied the threshold requirements for an accrued benefits claim. The Appellant filed a DIC form in February 2012. The Veteran died in January 2012. See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death. The "claim pending" requirement has been met as well. 

At the time of the Veteran's death in November 2012, the Veteran's claim for service connection for hearing loss was pending. The claim was denied by the RO in a May 2014 rating decision, after the Veteran's death. 

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death. See 38 C.F.R. § 3.1000(a). "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d) (4). 

The Board finds that competent and credible evidence establishes that the Veteran had bilateral hearing loss as defined by 38 C.F.R. § 3.385. The December 2010 VA audiometric examination found profound high frequency sensorineural hearing loss in both ears. Moreover, the Veteran had a CNC word score of 88% in the right ear and 76% in the left ear. 

The Board finds that there is competent and credible evidence to establish that the Veteran was exposed to loud noise while working as a tank crewman in the Korean War. 

The Board also finds that the evidence is at least in relative equipoise on the question of whether the Veteran experienced continuous symptoms of hearing loss soon after service separation so as to warrant presumptive service connection for bilateral sensorineural hearing disability under the provisions of 38 C.F.R. § 3.303(b). 

At the April 2016 hearing, the Appellant and the Veteran's two daughters all testified credibly as to the continuity of symptomatology of the Veteran's hearing loss since service. The Appellant testified that she was married to the Veteran for 60 years and indicated that he always had trouble hearing. She testified that he always played the radio and television loudly but for many years would not go to a doctor. 

The Veteran's daughters testified that the Veteran always talked loudly and that it got worse over time. The daughter C.B. testified that if you were not in front of the Veteran then you had to touch him for him to know you're speaking with him. 

The Board notes that service treatment records are not available for the Veteran. This is most likely due to the 1973 fire at the National Personnel Records Center. The Board notes that given the credible lay testimony establishing continuity of symptomatology, the evidence is at least in relative equipoise. 


ORDER


Service connection for bilateral hearing loss, for purposes of accrued benefits, is granted.



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


